Dorsey, Judge,
delivered the opinion of the court.
All the stockholders of the Conococheague bank should be placed upon an equal footing. Those who have paid off their debts with their stock, have, as a necessary consequence, prevented an accumulation of interest on their debts from the time of such payment; and consequently are to be regarded, in reference to any subsequent distribution of the funds of the bank amongst its stockholders, as if they had received six per cent, per annum interest on their stock, from the time of its payment to the bank in discharge of their liabilities then due. So that they are to receive no dividends on their stock until the other stockholders are, by dividends to be made, placed upon an equality with them, as respects the receipt of interest.
This equity of the outstanding stockholders, is so self-evident, that it needs neither argument or illustration to sustain it.
The decree of the county court however, must be reversed, because it gives to the outstanding stockholders interest from the year 182,0, as if all payments of stock had been made on the last day of that year, a fact, which in the absence of all proof thereof, we do not feel ourselves at liberty to assume.
Decree reversed without costs, and the cause remanded to the county court for further proceedings.